Name: 92/531/EEC: Commission Decision of 9 November 1992 amending for the second time Decision 90/552/EEC determining the limits of the territory infected with African horse sickness
 Type: Decision_ENTSCHEID
 Subject Matter: health;  Europe;  means of agricultural production
 Date Published: 1992-11-19

 Avis juridique important|31992D053192/531/EEC: Commission Decision of 9 November 1992 amending for the second time Decision 90/552/EEC determining the limits of the territory infected with African horse sickness Official Journal L 334 , 19/11/1992 P. 0034 - 0035 Finnish special edition: Chapter 3 Volume 46 P. 0012 Swedish special edition: Chapter 3 Volume 46 P. 0012 COMMISSION DECISIONof 9 November 1992 amending for the second time Decision 90/552/EEC determining the limits of the territory infected with African horse sickness (92/531/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 92/36/EEC of 29 April 1992 amending, with regard to African horse sickness, Directive 90/426/EEC on animal health conditions governing the movement and import from third countries of equidae (1), and in particular the second subparagraph of Article 2 thereof, Whereas by Directive 92/36/EEC, the Council amended Article 5 of Directive 90/426/EEC (2) as regards, in particular, the part of the territory to be considered as infected with African horse sickness, and instructed the Commission, under the procedure laid down in Article 19 of Directive 92/35/EEC of 29 April 1992 laying down control rules and measures to combat African horse sickness (3), to adapt the decisions formerly applicable in line with the new provisions of Directive 92/36/EEC; Whereas by Decision 90/552/EEC (4), as amended by Decision 91/654/EEC (5), the Commission determined the limits of the territory infected with African horse sickness; Whereas certain parts of the territory of Spain and Portugal need no longer be considered to be infected with African horse sickness under Article 5 (2) (a) (b) of Directive 90/426/EEC; Whereas vaccination against this disease has, however, been undertaken on a part of the territory of Spain; whereas under these conditions, a protection zone and a surveillance zone should be maintained on the territory of the Kingdom of Spain in accordance with Article 5 (2) (b) of Directive 90/426/EEC; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 The Annex to Decision 90/552/EEC is hereby replaced by the following: 'ANNEX The territory infected with African horse sickness comprises: 1. The territory, in Spain, situated to the south of the lines formed by: - the river Odiel from its mouth on the Atlantic Ocean to the crossing with the local road linking the towns of Valverde del Camino and CabaÃ ±as, - the road L to CabaÃ ±as, - the road C-421 to El MadroÃ ±o, - the road L between El MadroÃ ±o and the crossing with the road N-630, - the road N-630 to Pajanosas, - the road L-424 between Pajanosas and Burguillos, - the road C-433 to AlcalÃ del Rio, - the road C-431 to Posadas, - the road C-411 to the crossing with the road N-432, - the road N-432 to El Vacar, - the road L between El Vacar and Villanueva de CÃ ³rdoba, - the road L between Villanueva de CÃ ³rdoba and Pedro Abad, - the road L between Pedro Abad and Bujalance, - the road N-324 to Porcuna, - the road L between Porcuna and Arjona, - the road L between Arjona and Mengibar, - the road L between Mengibar and Puente del Obispo, - the road N-321 to Ubeda, - the road L between Ubeda and Peal de Becerro, - the road C-323 to Purchena, - the road L between Purchena and Tabernas, - the road C-340 to Sorbas, - the road L between Sorbas and Carboneras, (protection zone). 2. In Spain, the provinces of Huelva, Sevilla, CÃ ³rdoba, JaÃ ©n, Granada and AlmerÃ ­a, with the exception of the protection zone, as demarcated in 1 (surveillance zone).` Article 2 This Decision is addresed to the Member States. Done at Brussels, 9 November 1992. For the Commission Ray MAC SHARRY Member of the Commission